CAMPBELL, Judge.
Appellant, Emily Lara, and appellee, Nicholas Lara, were divorced by final judgment entered in 1982. That judgment, which incorporated a stipulation of the parties, found appellee to be the father of the minor child and ordered him to pay $25 per week in child support. Appellee neither contested the support provisions nor appealed the final judgment.
Over three years later, when appellant HRS initiated action to increase the amount of child support, appellee sought to challenge the determination of his paternity. The trial judge below, in that action, ordered blood tests for the purpose of determining paternity. Appellant appeals from that order.
We treat this appeal as a petition for certiorari as we did in Johnson v. Johnson; Riggs v. Riggs, 395 So.2d 640 (Fla. 2d DCA 1981). Johnson-Riggs is indistinguishable in regard to the merits of this review, and on the authority of Johnson-Riggs, we reverse and remand.
GRIMES, A.C.J., and SCHEB, J., concur.